 In the Matter of BROWN SHIPBUILDING COMPANY, INC.1-andINTER-NATIONAL BROTHERHOOD OF PAINTERS, DECORATORS AND PAPER-HANGERS OF AMERICA, LOCAL No. 130Case No. 16-R-1121.-Decided Jarruoi y 23, 19415Messrs. Powell, Wirtz, Rauhut, and Gideon, by Cllr. Her'inan Jones,of Austin, Tex., for the Company.Mr. C. A. West,of Houston, Tex., for the Union.Miss Ruth Busch,of counsel to the Board.DECISIONANDDIRECTION OF ELICTIONSTATEMENT OF TIIE CASEUpon a petition duly filed by International Brotherhood of Painters,Decorators and Paperhangers of America, Local No. 130, herein calledthe Union, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Brown Shipbuilding Com-pany, Inc., Houston, Texas, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon due-notice before John H. Garver, Trial Examiner. Said hearing washeld at Houston, Texas, on December 20, 1944.The Company 2 andthe Union appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues. In its brief, the Com-pany moved to dismiss the Union's petition on the ground that theBoard does not have jurisdiction.For reasons stated in Section I,infra,the Company's motion is hereby denied.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.The Company's request for oral argument is herebydenied.All parties were afforded an opportunity to file briefs withthe Board.'At the hearing,the Trial Examiner on his own motion corrected the name of theCompanyon all formal papers as set forth above.'The Companyfiled a limited appearance for the purpose of contesting the Board'sjurisdiction in this proceeding.60 N. LR. B., No. 39196 BROWN SHIPBUILDING,COMPANY, INC.197Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Company, which was incorporated May 1, 1944, is engagedexclusively in the construction of combat vessels for the UnitedStates Navy. It operates two yards, which are known as "A Yard"and "B Yard," for building purposes. "A Yard" is owned by theCompany and "B Yard" is owned by the United States Governmentwhich leases it to the Company for $1 per year. Both yards are underthe same supervision, direction, and control.The material used bythe Company is purchased exclusively for the United States Govern-ment and remains the property of the United States 'Governmentwhile work is being performed thereon by employees of the Com-pany.A substantial amount of the materials is shipped from sourcesoutside of the State of Texas.Upon completion, the vessels are deliv-ered to the United States Navy at the Company's yards. The Com-pany maintains an employment office where applicants for employ-ment are hired; it pays employees at the yards with its own checks,and keeps Social Security records for them.Although all actions ofthe Company in employing or discharging any employees or changingrates of pay must be submitted to the representatives of the NavyDepartment, 'its foremen and supervisors, according to a stipulationof the parties, "can discharge employees."The Navy can requirethe discharge of an employee at any time.The Company contends that it is not amenable to our jurisdictionon the grounds that it is not an independent employer within themeaning of the Act, but, merely, an agent of the United States Gov-ernment; and that in the construction of instruments of warfare it isnot engaged in activities affecting commerce.These salve contentionswere duly considered and rejected by us in prior decisions involvingthe Company.3We find that the Company's operations affect commerce,' and thatit is an employer, within the meaning of the National Labor RelationsAct.II. THE ORGANIZATION INVOLVEDInternational Brotherhood of Painters, Decorators and Paper-hangers of America, Local No. 130, is a labor organization affiliated2Matter of Brown Shipbuilding Company,Inc.,57 N L R. B 326, andMatter of BrownShipbuilding Company, Inc.,58 N. L. R.B. 998. In these cases, as here, the Companymistakenly relied uponMatter of Brown & Root,Inc ,51 N L R B 820,and incorrectlyascribed our determination in the latter case to the asserted fact that the employer wasan agent of the United States Government4SeeTimberlake v Day & Zimmerman,49 F. Supp 28. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the American Federation of Labor, admitting to membershipemployees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.5_We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 '(c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks to represent a unit composed of all employees inthe Company's paint department, including brush and spray painters,glazers, apprentices, and trainees, but excluding all supervisory em-ployees and further excluding all employees of the Company who per-form the work of sign painting, lettering, and numbering of all facili-ties and construction in the yards, the latter group having been foundto constitute a 'separate appropriate unit in a recent decision.'Theonly question involves the propriety of including leadermen.Although leadermen do not have the authority to hire or dischargeemployees, they transmit orders from the foremen to the painters.Each leaderman supervises the work of 12 or 15 employees.Occa-sionally; .they do some painting to expedite the work. In two pre-vious cases which concerned the Company,7 the Board found thatleadermen in other departments in this shipyard are supervisory em-ployees:We shall exclude leadermen from the unit herein foundappropriate.We find that all employees in the Company's paint department in-cluding brush and spray painters, glazers, apprentices, and trainees,but excluding employees who perform work of sign painting, letter-ing, and numbering, clerical employees, plant-protection employees,managerial employees, leadermen, and all other supervisory employees'The Field Examiner reported that the Union submitted authorization cards, whichbore the names of 256 persons,and that there are approximately 450 employees in theappropriate unitThe cards were dated between December 1943 and November 1944.The Company declined to submit a copy of its pay rollOMatter of Brown Shipbuilding Company,Inc,58 N.L It. B. 998On November 2,1944,the Sign & Pictorial Painters, L Union #550,AFL, (Case No.16-R-942),and theBrotherhood of Railroad Trainmen(Case No 16-R-949)were certified as the bargainingrepresentative of the employees in their respective units.4See footnote 3,supra. BROWN SHIPBUILDING COMPANY, INC.199with authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.In accordance with the request made by the Union at thehearing, we shall designate the Union on the ballot as InternationalBrotherhood of Painters, Decorators and Paperhangers of America,Local No. 130, A. F. of L.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Brown Shipbuild-ing Company, Inc., Houston, Texas, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Sixteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV.above, who were employed during the pay-roll period immediatelypreceding the date-of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of -the election, to determine whether or not they desire to berepresented by International Brotherhood of Painters, Decoratorsand Paperhangers of America, Local No. 130, A. F. of L., for the pur-poses of collective bargaining.